Exhibit 10.1

KILROY REALTY, L.P.

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

This Second Amendment to the Fifth Amended and Restated Agreement of Limited
Partnership (this “Amendment”) is made as of October 2, 2008 by Kilroy Realty
Corporation, a Maryland corporation, as general partner (the “General Partner”)
of Kilroy Realty, L.P., a Delaware limited partnership (the “Partnership”), for
the purpose of amending the Fifth Amended and Restated Agreement of Limited
Partnership, dated as of March 5, 2004, as amended to the date hereof (the
“Partnership Agreement”).

WHEREAS, the General Partner entered into a Rights Agreement, dated as of
October 2, 1998 (the “Rights Agreement”), pursuant to which the General Partner
distributed to holders of the General Partner’s common stock rights to purchase
shares of a newly authorized class of preferred stock (the “Rights Plan”);

WHEREAS, it is necessary to amend the Partnership Agreement to reflect the
expiration of the Rights Agreement;

WHEREAS, pursuant to Section 7.3.E(3) of the Partnership Agreement, the General
Partner may, without the Consent of the Limited Partners (as such term is
defined in the Partnership Agreement) amend the Partnership Agreement to reflect
a change that is of an inconsequential nature and does not adversely affect the
Limited Partners in any material respect, or to cure any ambiguity in, correct
or supplement any provision in, or make other changes with respect to matters
arising under, the Partnership Agreement that will not be inconsistent with law
or with the provisions of the Partnership Agreement;

WHEREAS, the General Partner believes that none of the actions taken pursuant to
this Amendment adversely affect the Limited Partners in any material respect or
are inconsistent with law or with the provisions of the Partnership Agreement;
and

WHEREAS, the General Partner and the Partnership believe it is desirable and in
the best interest of the Partnership to amend the Partnership Agreement as set
forth herein.

NOW THEREFORE, in consideration of the premises set forth above, the General
Partner, on behalf of itself and the Limited Partners, undertakes to implement
the following amendments to the Partnership Agreement:

Defined Terms. Capitalized terms used without definition in this Amendment shall
have the meaning given to each such term in the Partnership Agreement.

Amendments.

Section 1.1.

The definition of “Deemed Value of the Partnership Interests” set forth in
Section 1.1 of the Partnership Agreement is hereby deleted in its entirety and
replaced with the following:



--------------------------------------------------------------------------------

“Deemed Value of the Partnership Interests” means, as of any date with respect
to any class or series of Partnership Interests (i) the total number of
Partnership Units of the General Partner in such class of Partnership Interests
(as provided for in Sections 4.1 and 4.3.C) issued and outstanding as of the
close of business on such date multiplied by the sum of (x) the Fair Market
Value of the number of shares of capital stock of the General Partner which
corresponds to one Partnership Unit such class or series of Partnership
Interests on such date (as adjusted pursuant to Section 7.5 (in the event the
General Partner acquires material assets, other than on behalf of the
Partnership) and for stock dividends and distributions, stock splits and
subdivisions, reverse stock splits and combinations, distributions of rights,
warrants or options, and distributions of evidences of indebtedness or assets
relating to assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership); divided by (ii) the Percentage Interest of the
General Partner in such class or series of Partnership Interests on such date;
provided, that, if no outstanding shares of capital stock of the General Partner
correspond to a class of series of Partnership Interests, the Deemed Value of
Partnership Interests with respect to such class or series shall be equal to an
amount reasonably determined by the General Partner. Without limiting the
generality of the foregoing, the Deemed Value of the Partnership Interests
referenced in the preceding sentence shall be adjusted for the issuance,
distribution and triggering of exercisability of the Rights (which adjustment
shall be made as necessary to equitably reflect the dilution in REIT Shares
resulting from the issuance and exercise of outstanding Rights, if any, in each
case taking into account any increase pursuant to Section 4.5.B in the number of
Partnership Units held by the Limited Partners).

The definition of “Fair Market Value” set forth in Section 1.1 of the
Partnership Agreement is hereby deleted in its entirety and replaced with the
following:

“Fair Market Value” means, with respect to any security of the General Partner,
the average of the daily market price for the ten (10) consecutive trading days
immediately preceding the date with respect to which “Fair Market Value” must be
determined hereunder or, if such date is not a Business Day, the immediately
preceding Business Day. The market price for each such trading day shall be:
(i) if such security is listed or admitted to trading on any securities exchange
or the Nasdaq National Market, the closing price, regular way, on such day, or
if no such sale takes place on such day, the average of the closing bid and
asked prices on such day, (ii) if such security is not listed or admitted to
trading on any securities exchange or the Nasdaq National Market, the last
reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or (iii) if such
security is not listed or admitted to trading on any securities exchange or the
Nasdaq National Market and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than 10 days prior to the date in question) for which prices have
been so reported; provided, that if there are no bid and asked prices reported
during the 10 days prior to the date in question, the Fair Market Value of such
security shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. In the event the REIT Shares Amount for shares
of common stock includes Rights that a holder of such shares would be entitled
to receive, then the Fair Market Value of such



--------------------------------------------------------------------------------

Rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate; provided, that in connection with determining
the Deemed Value of the Partnership Interests for purposes of determining the
number of additional Partnership Units issuable upon a Capital Contribution
funded by an underwritten public offering of shares of capital stock of the
General Partner, the Fair Market Value of such shares shall be the public
offering price per share of such class of capital stock sold; and, provided
further, that the Fair Market Value of any Rights issued pursuant to the
applicable Rights Agreement shall be deemed to have no value unless the Rights
have been distributed pursuant to the terms set forth in the applicable Rights
Agreement (i.e., if the Rights issued pursuant thereto are no longer “attached”
to the REIT Shares and are able to trade independently).

The definition of “REIT Shares Amount” set forth in Section 1.1 of the
Partnership Agreement is hereby deleted in its entirety and replaced with the
following:

“REIT Shares Amount” means, as of any date, an aggregate number of REIT Shares
equal to the number of Tendered Units, or in the case of Section 11.2.B, all
Units, as adjusted pursuant to Section 7.5 (in the event the General Partner
acquires material assets, other than on behalf of the Partnership) and for stock
dividends and distributions, stock splits and subdivisions, reverse stock splits
and combinations, distributions of rights, warrants or options, and
distributions of evidences of indebtedness or assets relating to assets not
received by the General Partner pursuant to a pro rata distribution by the
Partnership. Without limiting the generality of the foregoing, such aggregate
number of REIT Shares referenced in the preceding sentence shall be adjusted for
the issuance, distribution and triggering of exercisability of outstanding
Rights, if any, governed by the applicable Rights Agreement (which adjustment
shall be satisfied by issuing together with the REIT Shares Amount the aggregate
number of such Rights (if prior to expiration of such Rights pursuant to the
applicable Rights Agreement) or REIT Shares (if subsequent to the triggering of
the exercisability of such Rights and subsequent to the expiration of such
Rights pursuant to the applicable Rights Agreement) necessary to reflect
equitably the dilution in REIT Shares resulting from the issuance and exercise
of such Rights, in each case taking into account any increase pursuant to
Section 4.5.B in the number of Partnership Units held by the Limited Partners).

The definition of “Rights” set forth in Section 1.1 of the Partnership Agreement
is hereby deleted in its entirety and replaced with the following:

“Rights” means the rights issued pursuant to a Rights Agreement.

The definition of “Rights Agreement” set forth in Section 1.1 of the Partnership
Agreement is hereby deleted in its entirety and replaced with the following:

“Rights Agreement” means any Rights Agreement as may be adopted and implemented
from time to time by the rights agent as named in the Rights Agreement, and any
successor thereto.

Section 4.5.B. Section 4.5.B of the Partnership Agreement is hereby deleted in
its entirety and replaced with the following:



--------------------------------------------------------------------------------

“B. Notwithstanding the foregoing provisions of this Article IV, in the event
the General Partner has made contributions of cash to the Partnership
attributable to the General Partner’s receipt of cash pursuant to the exercise
of outstanding Rights, if any, the General Partner shall be issued a number of
Partnership Units as a result of such contribution equal to the number of REIT
Shares sold pursuant to such exercise. In such case or in the event the General
Partner makes other contributions to the Partnership in connection with the
issuance of REIT Shares after any Rights have become exercisable, the number of
Partnership Units held by the Limited Partners shall be increased to equitably
offset the dilution resulting from such issuance.”

Miscellaneous.

Effect of Amendment. Except as specifically modified hereby, all terms and
provisions of the Partnership Agreement shall continue to remain in full force
and effect and, except as the context otherwise requires, each reference to the
Partnership Agreement in this Amendment shall be a reference to the Partnership
Agreement as amended hereby.

Counterparts. This Amendment may be executed in two or more counterparts, each
of which when and as executed shall be deemed to be an original, and all of
which when taken together shall constitute one and the same instrument.

Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and assigns of each of the Partners.

Headings. The headings in this Amendment are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE.

Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that each party’s rights and privileges shall be enforceable to
the fullest extent permitted by law.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

GENERAL PARTNER

KILROY REALTY CORPORATION

By:  

/s/ Tyler H. Rose

Name:

Title:

 

Tyler H. Rose

Senior Vice President and Treasurer

 

By:  

/s/ Tamara J. Porter

Name:

Title:

 

Tamara J. Porter

Vice President and Corporate Counsel